Citation Nr: 1628730	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an increased initial rating for service-connected posttraumatic degenerative joint disease (DJD) of the left knee (left knee disability), currently rated as 10 percent disabling. 

2.  Entitlement to service connection for DJD of the right knee (right knee disability), to include as secondary to the service-connected left knee disability.

3.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a December 2014 decision, the Board denied the Veteran's claim for an increased initial rating for his service-connected left knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a February 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In the December 2014 decision, the Board also remanded the claims for entitlement to service connection for DJD of the right knee (right knee disability), to include as secondary to the service-connected left knee disability, and an increased initial rating for service-connected PTSD, currently rated at 30 percent disabling.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Left Knee

The Board denied the Veteran's claim for entitlement to an increased initial rating for the service-connected left knee disability in December 2014.  In the February 2016 JMR, the Court vacated the portion of the Board's December 2014 decision that denied the claim for entitlement to an initial disability rating in excess of 10 percent for the service-connected left knee disability.  

In particular, the JMR noted the Board's discussion of 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015) and found that the Board provided insufficient reasons and bases explaining why this diagnostic code was not applicable.  Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  The Joint Motion noted that the Veteran's November 2012 VA examiner diagnosed him with a meniscal tear in the left knee. 

The Board finds that another examination is necessary to address the Court's concerns regarding a possible rating under Diagnostic Code 5258.  Further, the VA examiner noted that the Veteran had meniscal tears in both knees.  However, treatment notes from April 2014 indicate that the Veteran had surgery on his right knee for a meniscal tear but did not mention a left knee meniscal tear.  On remand, a new examination in necessary to address these issues.  

Manlincon Issues

In the December 2014 decision, the Board also remanded the claims for entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability, and an increased initial rating for service-connected PTSD, currently rated at 30 percent disabling.  The Veteran's PTSD claim was remanded because no statement of the case (SOC) had been issued for these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Veteran's right knee disability claim was remanded for a new VA examination because the previous VA examination did not address potential aggravation.  

No additional development has been conducted on either issue.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that remand of these two issues is again warranted.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Regardless of the Veteran's response, the AOJ must obtain all outstanding relevant treatment records from the Lexington VA Medical Center since July 2014.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an examiner of appropriate expertise to evaluate the Veteran's knees.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Thereafter, the examiner should:
 
(i) provide an opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right knee disability was permanently worsened  (versus temporary exacerbations) by his service-connected left knee disability, to include a gait disturbance caused by the left knee disability.  If the examiner finds that the Veteran's right knee disability was permanently worsened (aggravated) by his service connected left knee disability, the examiner should attempt to quantify the baseline level of right knee disability prior to aggravation by the left knee disability.

(ii) determine the current manifestations and severity of his service-connected left knee disability.  The examiner should specifically determine whether the Veteran has a history of meniscal tear in his left knee.  The examination should include a discussion of the nature, etiology, and symptoms of the Veteran's meniscal tears or scars, if any, in either knee.  

3.  Send the Veteran and his representative a statement of the case (SOC) concerning the Veteran's outstanding claim for an increased initial rating for PTSD.  If, and only if, in response to this SOC the Veteran files a timely substantive appeal (VA Form 9 or equivalent), the matter should be returned to the Board for further appellate consideration.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

